                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

Eddie Clay Golson,                  )
                                    ) C/A No. 1:19-2477-MBS
                   Plaintiff,       )
                                    )
       vs.                          )       ORDER
                                    )
Joy Campbell, Tammy Way, and        )
Brian P. Sterling,                  )
                                    )
                   Defendants.      )
____________________________________)

        Plaintiff Eddie Clay Golson is an inmate in custody of the South Carolina Department of

Corrections (SCDC). Plaintiff, proceeding pro se, filed this action on August 30, 2019, in the Court

of Common Pleas for Berkeley County, South Carolina, alleging that his constitutional rights had

been violated in various respects. See 42 U.S.C. § 1983. On August 30, 2019, Defendants Joy

Campbell, Tammy Way, and Brian P. Sterling, SCDC officials, removed the action to this court.

In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred to

United States Magistrate Judge Shiva V. Hodges for pretrial handling.

        Defendants filed a motion to dismiss on December 9, 2019. Also on December 9, 2019,

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the Magistrate Judge advised

Plaintiff of the dismissal procedures and the possible consequences if he failed to respond

adequately. Plaintiff did not respond to the motion to dismiss. On January 14, 2020, the Magistrate

Judge issued an order directing Plaintiff to advise the court whether he wished to continue with the

case. Plaintiff was cautioned that if he failed to respond, his case was subject to dismissal for failure

to prosecute. Plaintiff did not respond to the Magistrate Judge’s order.

        On February 4, 2020, the Magistrate Judge issued a Report and Recommendation in which
she recommended that the action be dismissed with prejudice for failure to prosecute. See Fed. R.

Civ. P. 41(b). Plaintiff filed no objections to the Report and Recommendation.

        The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has thoroughly reviewed the record. The court concurs in the Report and

Recommendation and incorporates it herein by reference. Plaintiff’s complaint is dismissed

pursuant to Rule 41(b) with prejudice for failure to prosecute.

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

March 2, 2020




                                                   2
